DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2018/135757, citations in English from Kim et al. US 2019/0131678) in view of Hashimoto et al. (US 2013/0004822).

Regarding claims 1-2 and 5, Kim et al. discloses in Figs 1-9, a production method (Abstract) for a battery (ref 1) with the following method steps: providing a battery housing (ref 200) with a housing base (ref 210), which has at least one gap (refs 300); positioning and attaching (Figs 6, 8, 9) the at least one battery module (ref 10) in the battery housing (refs 200, 50) such that the at least one battery module (ref 10) covers the respective gap (refs 300, [0038]-[0049], Figs 6, 8, 9); supplying a viscous heat-conductive filler (ref “TR”), into a cavity ([0038]-[0049], Figs 6, 8, 9) through the respective gap (refs 300).


Hashimoto et al. discloses in Figs 1-28, a method of making a battery module (ref 100) including a housing (ref 16) with a plurality of battery cells (refs 3, Fig 5) therein.  During manufacture, the housing (ref 16) has a negative pressure applied to it ([0085]).  This configuration allows injected seal materials to spread uniformly/effectively within the overall battery structure ([0085]).
Hashimoto et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the negative pressure disclosed by Hashimoto et al. to the housing of Kim et al. (thereby expanding the housing & related structures outward and then back inward after injection) to enhance the conductive filler material’s uniformity of spread throughout the battery structure, thereby enhancing the performance of the battery.

Regarding claim 3, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose during bending of the housing base, the housing base is moved no more than 3 mm away from the respective battery module, particularly at the parts of the housing base adjoining the respective gap.  As the degree of uniformity of the spread of the heat conductive filler in the overall battery structure is a variable that can be modified by adjusting said amount of applied negative pressure, with said degree of uniformity of the spread of the heat conductive filler in the overall battery structure varying as the amount of applied negative pressure is varied, as evidenced by Hashimoto et al. ([0085]), the precise amount of applied negative pressure applied to said housing would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed diameter of the bypass member cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the diameter of the bypass members in the method of Kim et al. as taught by Hashimoto et al. to obtain desired degree of uniformity of the spread of the heat conductive filler in the overall battery structure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding claim 7, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the battery housing (refs 200, 50) has several compartments (depicted in Fig 9, [0061]), each having the gap (Fig 9, [0061]), wherein the compartments (depicted in Fig 9, [0061]) are separated by partition walls (depicted in Fig 9, [0061]), which extend at least substantially parallel to one another (depicted in Fig 9) over the housing base (refs 200, 50), between which the respective gap extends (depicted in Fig 9, [0061]), wherein a battery module (refs 10, 20) is positioned in each of the compartments (Fig 9, [0061]) and a spreading of the filler (ref “TR”) in each compartment is limited by the respective partition walls (depicted in Fig 9, [0061]).

Regarding claim 10, modified Kim et al. discloses in Figs 1-9, a motor vehicle ([0062], [0063]) with a battery (ref 1) produced according to a method as set forth above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2018/135757, citations in English from Kim et al. US 2019/0131678) in view of  as applied to claim 1 above, and further in view of Takami et al. (US 6,465,125).
Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a size of the cavity, particularly a distance between the housing base and the battery module, is measured before and/or after the bending, before the supplying of the filler; and a quantity of the filler to be supplied is known depending on the measured size in order to fill the cavity.
Takami et al. discloses in Figs 1-11, a method of making a secondary battery (Abstract) including injecting/impregnating adhesive within voids (C34/L48-57) within a battery casing (ref 1).  The total amount of adhesive is known via calculating the weight of the battery (C34/L48-57).
Takami et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the calculation of adhesive disclosed by Takami et al. into the method of Kim et al. so that an amount of adhesive to be used is calculated, thus enhancing the production process and production costs.
Further, with regard to automating the measurement of cavity size, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the measuring of cavity size of Kim et al. automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725